Case 5:18-cr-00258-EJD Document 803-7 Filed 05/27/21 Page 1 of 6




     Exhibit 29
5/23/2021            CaseTheranos
                  Disgraced 5:18-cr-00258-EJD          Document
                                  founder Elizabeth Holmes             803-7
                                                           hoping to keep 'wealth, Filed
                                                                                   spending05/27/21         Page
                                                                                            and lifestyle' out       2 of fraud
                                                                                                               of upcoming 6 trial | Fox Busin…

   By using this site, you agree to our Privacy Policy and our Terms of Use.


                                                                                                                 Login     Watch TV




                                                             LEGAL   ·   Published November 23


     Disgraced Theranos founder Elizabeth Holmes hoping to
       keep 'wealth, spending and lifestyle' out of upcoming
                            fraud trial
            Defense attorneys said introducing Holmes's wealth as evidence would be 'a momentous waste of time'




   By Stephanie Pagones    FOXBusiness




   Embattled health care-tech founder Elizabeth Holmes is asking a federal judge in
   California to prohibit prosecutors from including evidence of her “wealth, spending and
   lifestyle” in their alleged fraud case connected to the one-time purported billionaire’s
   now-defunct company, Theranos, court papers show.


   Holmes, through attorneys, argued in a motion led Friday that introducing evidence of
   the now-36-year-old's purported wealth when she goes to trial in 2021 “would confuse
   the issues and would be a momentous waste of time,” according to court papers
   submitted in the Northern District of California’s San Jose division.


   “This evidence is irrelevant to any issue at trial and serves no purpose other than to
   prejudice the jury,” the 12-page motion states. “The government has no legitimate
   purpose for offering this evidence. It has no bearing on whether Ms. Holmes engaged in
   the alleged schemes to defraud with which she is charged. Instead … [it] invites the jury
   to convict Ms. Holmes based on improper emotional appeals.”


   The motion pointed to three “Federal Rules of Evidence” in arguing that such details of
   her life are “unfairly prejudicial,” are not relevant and are, therefore, not admissible.
   Holmes’ attorneys asked that any such evidence be excluded starting Jan. 22, 2021,
   and beyond.


https://www.foxbusiness.com/lifestyle/theranos-elizabeth-holmes-wealth-spending-and-lifestyle-fraud-trial                                   1/5
5/23/2021            CaseTheranos
                  Disgraced 5:18-cr-00258-EJD          Document
                                  founder Elizabeth Holmes             803-7
                                                           hoping to keep 'wealth, Filed
                                                                                   spending05/27/21         Page
                                                                                            and lifestyle' out       3 of fraud
                                                                                                               of upcoming 6 trial | Fox Busin…
   Former Theranos CEO Elizabeth Holmes leaves after a hearing at a federal court in San
   Jose, California, July 17, U.S., 2019. (REUTERS/Stephen Lam)



   “The amount of money Ms. Holmes earned in her position at Theranos, how she chose
   to spend that money, and the identities of people with whom she associated simply
   have no relevance to Ms. Holmes’ guilt or innocence,” court papers further state.

   Despite that she was once considered the nation’s youngest female billionaire, the
   motion describes how Holmes – former CEO of Theranos before the company went
   under – received only “modest” nancial bene ts compared to the CEOs at other
   multibillion-dollar companies.


   DISGRACED EX-THERANOS CEO ELIZABETH HOLMES IS ASKING FOR TOO MUCH:
   PROSECUTORS


   “She took a lower salary even than the salaries of other Theranos executives,” court
   papers state. “And, although she owned a substantial amount of Theranos equity, she
   never sold any equity in the company – despite opportunities to do so and contrary to
   what one would expect if she intended to bene t from a massive fraud.”


   The government has already pointed to its plans to outline evidence showing Holmes
   “obtained ‘personal bene t[s]’ from her position at Theranos,” the motion alleges.


   Theranos Chief Executive O cer Elizabeth Holmes speaks on stage at the Glamour
   Women of the Year Awards where she receives an award, in the Manhattan borough of
   New York. November 9, 2015. (REUTERS/Carlo Allegri)



   “According to the government, these ‘bene ts’ include company-funded ‘luxury travel
   and accommodations’ and a ‘substantial salary’ that purportedly enabled Ms. Holmes to
   lead a ‘luxurious lifestyle,’ including ‘driving a luxury SUV, renting an expensive home,
   and purchasing expensive merchandise,’” court papers state. “The government has also



https://www.foxbusiness.com/lifestyle/theranos-elizabeth-holmes-wealth-spending-and-lifestyle-fraud-trial                                   2/5
5/23/2021            CaseTheranos
                  Disgraced 5:18-cr-00258-EJD          Document
                                  founder Elizabeth Holmes             803-7
                                                           hoping to keep 'wealth, Filed
                                                                                   spending05/27/21         Page
                                                                                            and lifestyle' out       4 of fraud
                                                                                                               of upcoming 6 trial | Fox Busin…
   alleged that Ms. Holmes ‘had her Theranos-paid assistants run personal errands,
   perform personal tasks, and purchase luxury goods.’”


   She hobnobbed with the rich, famous and powerful, was written about in several
   publications and was “the bene ciar[y] of increased local and national standing” as a
   result of her a liation with Theranos, the motion alleges the government has stated.


   THERANOS FOUNDER ELIZABETH HOLMES IN COURT; ANATOMY OF A FRAUD


   Forbes reported in 2015 that Holmes boasted an estimated net worth of $4.5 billion. As
   allegations of wrongdoing came out over the next year, her net worth reported dropped
   by nearly a billion and is expected to have plummeted since.


   Prosecutors allege that Holmes and former chief operating o cer Ramesh “Sunny”
   Balwani deliberately misled investors, policymakers and the public about the accuracy
   of Theranos’ blood-testing technologies.


   Sunny Balwani, former president and chief operating o cer of Theranos Inc., arrives at
   federal court in San Jose, California, U.S., on Wednesday, Oct. 2, 2019. (Michael
   Short/Bloomberg via Getty Images)



   The two pleaded not guilty to wire fraud and conspiracy to commit wire fraud. If
   convicted, they could each face maximum penalties of 20 years in prison, a $2.75
   million ne and possible restitution, the Department of Justice said.


   Holmes, a Stanford University dropout once billed as the “next Steve Jobs,” forfeited
   control of the blood-testing startup in 2018, when she agreed to pay $500,000 to settle
   charges that she oversaw a “massive fraud.”


   Under an agreement with the Securities and Exchange Commission at the time, Holmes
   was barred from serving as an o cer or director of a public company for 10 years.



https://www.foxbusiness.com/lifestyle/theranos-elizabeth-holmes-wealth-spending-and-lifestyle-fraud-trial                                   3/5
5/23/2021            CaseTheranos
                  Disgraced 5:18-cr-00258-EJD          Document
                                  founder Elizabeth Holmes             803-7
                                                           hoping to keep 'wealth, Filed
                                                                                   spending05/27/21         Page
                                                                                            and lifestyle' out       5 of fraud
                                                                                                               of upcoming 6 trial | Fox Busin…
   Two years earlier, the SEC, prompted by a Wall Street Journal investigation, began
   looking into claims Theranos had made about its potentially revolutionary blood-testing
   technology.


   GET FOX BUSINESS ON THE GO BY CLICKING HERE


   The Journal quoted former employees that suspected the technology was a fraud, and
   it found that the company was using routine blood-testing equipment for the vast
   majority of its tests. The story raised concerns about the accuracy of Theranos’ blood-
   testing technology, which put patients at risk of having conditions either misdiagnosed
   or ignored.


   Holmes founded Theranos in Palo Alto, California, in 2003, pitching the company’s
   technology as a cheaper way to run dozens of blood tests. She said she was inspired to
   start the company in response to her fear of needles.


   Theranos raised millions in startup funding by promoting its tests as costing a “fraction”
   of what other labs charge.


   CLICK HERE TO READ MORE ON FOX BUSINESS


   After the Journal’s investigation, Theranos and Holmes pushed back hard, and for
   months refused to acknowledge that its machines were effectively a sham. State and
   federal authorities started investigations into the accuracy of the company’s blood
   testing work. In 2016 the Centers for Medicare and Medicaid Services, which oversees
   blood testing labs in the U.S., banned Holmes from operating a lab and revoked
   Theranos’ blood testing license.


   In late 2016, Theranos began shutting down its clinical labs and wellness centers and
   laid off more than 40 percent of its full-time employees. The company reportedly
   ceased operations in September 2018, months after Holmes stepped down as chief
   executive.



https://www.foxbusiness.com/lifestyle/theranos-elizabeth-holmes-wealth-spending-and-lifestyle-fraud-trial                                   4/5
5/23/2021            CaseTheranos
                  Disgraced 5:18-cr-00258-EJD          Document
                                  founder Elizabeth Holmes             803-7
                                                           hoping to keep 'wealth, Filed
                                                                                   spending05/27/21         Page
                                                                                            and lifestyle' out       6 of fraud
                                                                                                               of upcoming 6 trial | Fox Busin…
   The trial is slated to start in March 2021.


   The Associated Press contributed to this report.




       Quotes delayed at least 15 minutes. Real-time quotes provided by BATS BZX Real-Time Price. Market Data provided by Interactive Data
         (Terms & Conditions). Powered and Implemented by Interactive Data Managed Solutions. Company fundamental data provided by
         Morningstar. Earnings estimates data provided by Zacks. Mutual fund and ETF data provided by Lipper. Economic data provided by
                                                Econoday. Dow Jones & Company Terms & Conditions.

    This material may not be published, broadcast, rewritten, or redistributed. ©2021 FOX News Network, LLC. All rights reserved. FAQ - Updated
                                                                    Privacy Policy




https://www.foxbusiness.com/lifestyle/theranos-elizabeth-holmes-wealth-spending-and-lifestyle-fraud-trial                                         5/5
